(Ieorge Rose Smith, Justice, concurring. To me the main problem here is that of deciding which of two diverging precedents we should follow. The majority opinion cites one of those two cases: Van Dalsen v. Inman, 238 Ark. 237, 379 S.W. 2d 261 (1964). The dissenting opinion discusses the other: Conway v. Hudspeth, 229 Ark. 735, 318 S.W. 2d 137 (1958). In my best judgment the Van Dalsen case should be controlling. The pivotal point is that there, as here, the entire mission was basically a personal excursion. In Van Dalsen the employee left Stuttgart for the purpose of visiting his wife in a Little Rock hospital and then returning to his home in Stuttgart. On the way back, in the court’s words, “he digressed from the said personal and private mission long enough to leave a note” under his employer’s door in Pine Bluff. Pine Bluff was not on the direct route from Little Rock back to Stuttgart. The accident happened outside the city limits of Pine Bluff, still off the direct route. But the court found that the employee had ‘ ‘ resumed his private and personal mission to return to Stuttgart.” In principle that case cannot be distinguished from this one. Here Mrs. Christner was on her lunch hour— a personal excursion, according to the undisputed proof. She digressed to go by the Worthen Bank to make a deposit for her employer, but, just as in the Van Dalsen case, she bad resumed her private and personal mission when the accident happened. Moreover, just as in the Van Dalscn ease, she was at a place where she would noi have been except for the business-motivated digression. It is immaterial that, in the language of the dissent, “the route that she was traveling led both to the object of her personal mission [her son’s school] and to her employer’s place of business,” because even if she had testified that she intended to return at once to her office she was still on her lunch hour and therefore not within the course of her employment. It will be seen that the other precedent, Conway v. Hudspeth, is distinguishable, because the employee was not upon a mission that was primarily personal. All the pertinent incidents took place during business hours; so there the employee was presumptively engaged in his employer’s business from start to finish, unless a personal digression was shown. Thus the reasoning of that case cannot govern this one. Carleton Harris, Chief Justice. I disagree with the conclusion reached by the majority, as it is my opinion that the question of whether Mrs. Christner was acting within the scope of her employment at the time of the accident was a jury question, and there was substantial evidence to support the jury’s finding. This, in my opinion, is not a case where the employee left the office entirely for personal business, and only incidentally transacted some business in behalf of her employer. To the contrary, before Mrs. Christner left the company office, she prepared deposit slips for both her personal account at Union National Bank, and the company account at Worthen Bank, this account also being carried in .her name. Accordingly, it appears to me that, when leaving the office, she definitely had a dual purpose iu mind. After making her personal deposit she proceeded to the east side of Main Street to make the company deposit at the Worthen Bank. Thereafter, she testified that she intended to proceed to Mitchell School at Roosevelt and Battery Streets for the purpose of taking her son home, and then to return to work. The company office was located at 1515 West 7th Street. The accident took place at the intersection of Cumberland and East Capitol. Thus, Mrs. Christner had not reached the place where she would, in furtherance of her personal mission, deviate from the route that would take her back to appellant’s offices. She was still two blocks north of that point. I wish to specifically call attention to the fact that Mrs. Christner would not have been on the east side of Main Street except for the fact that she made the company deposit in the Worihen Bank, i.e,, the collision would not have occurred had she proceeded from the Union Bank (where she made her personal deposit) to the school to pick up her son. The importance of the fact that she bad not reached the location where the requirements of personal business would require a deviation from the office route, is pointed out in the case of Conway v. Hudspeth, 229 Ark. 735, 318 S.W. 2d 137. In that case, Conway had asked the trial court for a directed verdict, contending that it had not been established that Conway’s employee, Smith, was acting within the scope of his employment when the collision occurred. Smith was employed from time to time to wash cars, and do odd jobs at Conway’s place of business. A man named Karns became ill there, and Conway and Smith drove Karns to a hospital, where he obtained medicine. After leaving the hospital, Conway alighted from the car, and instructed Smith to take Karns home, “and come right back.” When testifying, Smith said that he drove Karns to his home, and then “I started out to see about my granddad.” According to the witness, he was on his way to the grandfather’s house when the accident happened. This court said that the trial court was correct in holding that the evidence made an issrre for the jury’s determination. We said: “We are unable to say that the undisputed proof required the jury to find that Smith had left the course of his employment. In the first place, the geographical setting is not clearly disclosed by the proof. Conway’s used car lot, to which Smith was to return, is iu the downtown business district of Marshall, and the collision took place within the city limits, near the western edge of town. We are not told, however, where the Karns house is, except that it is in the north part of town, north of Highway 65. If the house-were due north of the point of the accident Smith’s deviation from the most direct return route might have been so slight as to support a finding that there had been no departure from the master’s business. Cahill v. Bradford, 172 Ark. 69, 287 S.W. 595.” There is another interesting, and important, fact mentioned in the Comvay opinion. This court stated: * * Since both Conway and Smith were interested parties, the jury was not required to accept Conway’s uncorroborated statement that he instructed Smith to come right back or to accept Smith’s unsupported testimony that he had started to see about his grandfather. Bullock v. Miner, 225 Ark. 897, 286 S.W. 2d 328. Inasmuch as the route that Smith was traveling led both to the object of his personal mission and to his employer’s second place of business, it was for the jury to say which destination Smith had in mind when he began the trip.” The above statement is particularly apropos to the present case. After all, the only evidence that Mrs. Christner had concluded her employer’s business, and had started out on her own mission (to pick up her son), was given by Mrs. Christner herhelf, and the jury was not required to accept her uncorroborated statement as to her intentions. Likewise, as already pointed out, the route that she was traveling led both to the object of her personal mission and to her employer’s place of business, and it was therefore for the jury to say which destination Mrs. Christner had in mind when she began the trip. I respectfully, bnt earnestly, dissent.